831 F.2d 293
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marion ALEXANDER, Petitioner-Appellant,v.STATE OF OHIO; T.D. Taylor, Supt., Respondents-Appellees.
No. 86-4010
United States Court of Appeals, Sixth Circuit.
October 5, 1987.

ORDER
Before BOYCE F. MARTIN, Jr., and DAVID A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.


1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner appeals from the district court's order adopting the magistrate's report and recommendation and denying the petition for habeas corpus relief filed under 28 U.S.C. Sec. 2254.  Upon consideration, we agree with the district court that the alleged prosecutorial misconduct does not warrant habeas relief.  Donnelly v. DeChristoforo, 416 U.S. 637 (1974); Martin v. Foltz, 773 F.2d 771, 716-17 (6th Cir. 1985), cert. denied, 106 S.Ct. 3336 (1986); Angel v. Overberg, 682 F.2d 605, 608 (6th Cir. 1982) (en banc).  Petitioner's remaining claim was not properly raised in the district court, and may not be asserted for the first time on appeal.  Brown v. Marshall, 704 F.2d 333 (6th Cir.)  (per curiam), cert. denied, 464 U.S. 835 (1983).


3
Therefore, it is ORDERED that the judgment of the district court be and it hereby is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.